Citation Nr: 0531496	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post laminectomy 
(claimed as low back injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The appellant served on active duty from October 1949 to 
October 1953 and from January 1954 to January 1958.   He was 
a member of the Navy Reserve, serving various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) from January 1981 to January 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which, in part, denied service 
connection for status post laminectomy (claimed as low back 
injury). 

A hearing was conducted on February 11, 2003, at the RO.  A 
second hearing was held before the undersigned Veterans Law 
Judge on May 19, 2005.   

The Board remanded the case to the RO in September 2004 and 
it has been returned for review.

FINDINGS OF FACT

1.  A disability of the lumbar segment of the spine was not 
manifest during the veteran's active military service or 
until a number of years after such service.

2.  A disability of the lumbar segment of the spine was not 
shown to have had its onset during a period of active duty 
for training.

3.  A disability of the lumbar segment of the spine was 
present prior to the appellant's remaining ACDUTRA or 
INACDUTRA and has not been shown to have been aggravated 
during his ACDUTRA or INACDUTRA.

CONCLUSIONS OF LAW

1.  A disability of the lumbar segment of the spine was not 
incurred in or aggravated by the veteran's period of active 
military service and may not be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

2.  A disability of the lumbar segment of the spine was not 
incurred or aggravated during a period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for the residuals 
of laminectomy.  Under the VCAA, when VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2001, July 2003, and January 2005.  The content of the 
notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letter of January 
2005 advised the veteran of the need to submit any evidence 
in his possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In February 2003, the 
RO readjudicated the claim based on the evidence on record, 
without "taint" from prior adjudications.  Therefore the 
Board finds no prejudice in the fact that the initial RO 
denial pre-dated the VCAA-compliance notice.

With respect to the VA's duty to assist, the record reflects 
that the RO has attempted to obtain all of the veteran's 
medical records in connection with the appellant's claims.  
Further, the RO asked him to submit any evidence in his 
possession that pertains to the claims.  The RO has contacted 
all of the medical agencies listed by the appellant.  In 
addition, the veteran was provided two personal hearings. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

The service medical records from the veteran's active 
military service and his time in the Navy Reserves do not 
reflect complaints, treatment, or diagnoses regarding 
disability of the lumbar spine. 

The veteran was initially treated for his back pain by his 
family doctor, Dr. G. K., in 1988.  A radiology examination 
report dated February 5, 1988, notes prolific spurring about 
the anterior end plates of the third, fourth and fifth lumbar 
vertebrae.  There was also a suggestion of early vascular 
calcification.

A March 3, 1993, magnetic resonance imaging (MRI) report 
shows generalized annulus bulging at the L 4-5 interspace, 
slight effacement of the anterior aspect of the dural sac, 
and borderline stenosis.

Microlaminectomy surgery was performed on June 21, 1993.  

A hearing was held at the RO in February 2003.  The veteran 
contended that his back pain began around 1986.  He stated 
that during his annual two week periods of ACDUTRA he did not 
seek professional medical care or request medication.  He 
added that he did not seek medical treatment because of his 
fear of being discharged from the Navy Reserves.  However, he 
sought the services of several private chiropractors between 
1986 and 1993.  The veteran was also asked if he recalled any 
specific incident when he injured his back while he was on 
Reserve Duty.  He indicated that he had flare-ups while he 
was assigned to Fort Jackson.  

During the May 2005 personal hearing the veteran reported his 
service and medical histories.  He reiterated his testimony 
provided at the previous personal hearing.  He stated that he 
was not injured during his active military service.  He 
indicated that he underwent a second surgery on February 28, 
2005.  The veteran indicated that his back pain began in 
1986.  When asked if he remembered what he was doing at that 
time, the veteran answered that he was in sales at that time.  

In a letter dated April 18, 2005, Dr. M. O. expressed his 
opinion that it was more likely than not that the symptoms 
and radiographic findings that brought the veteran to surgery 
in 1993 were actually present during his time of service with 
the Seabed's and, in that way, connected to his military 
service.

A letter of May 6, 2005 by Dr. B. J. stated that in 1993 
after the veteran had served 12 years in the Seabees, he 
required back surgery.  He noted that he reviewed the 
veteran's medical records dating back to the 1980's.  He 
concluded that in his opinion the veteran's back problems 
more than likely developed while serving in the military.

Criteria for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.  

With respect to his periods of ACDUTRA and INACDUTRA, the 
veteran is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 or the 
presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137.  See Paulson 
v. Brown, 7 Vet. App. 466 (1995).

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  See 38 U.S.C. §§ 101(2), 101(24), 1110; 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  In the 
absence of such evidence, the period of active duty for 
training would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  Harris v. West, 13 Vet. App. 509 
(2000).

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

However, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Since the veteran had periods of service, both active and 
inactive, the Board will address his claim for each period of 
service.

Incurrence during the veteran's periods of active duty, 
between October 1949 and October 1953 or between January 1954 
and January 1958, is not shown.  The degenerative disorder 
was not diagnosed during either period of service.  
Enlistment and separation examinations did not show any back 
problems.  Additionally, there is no indication that this 
condition was present to a compensable degree within one year 
of his discharge in 1953 or in 1958.  The earliest evidence 
documenting treatment for spurring in the third, fourth and 
fifth lumbar vertebrae was in 1988, approximately 30 years 
after service discharge.  Additionally, there is no medical 
evidence on file which relates that degenerative disorder to 
the veteran's period of active duty.  Therefore, there is no 
relationship between this period of service and his disorder, 
and no basis upon which to grant service connection.  The 
veteran does not contend that his lumbar spine condition was 
incurred during this period of service.

The veteran maintains that his lumbar disability was first 
manifest during his membership in the Navy Reserve from 1981 
to 1993.  

In the present case, the private examination report in 1988 
which the veteran cites as evidence that lumbar disability 
was first documented during service was not performed during 
any of the periods shown by the service department as periods 
of ACDUTRA.  An individual on INACDUTRA is entitled to 
disability compensation only for injuries suffered and not 
for disability based on disease.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993); 38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  In Brooks, the Court upheld a precedent opinion of 
VA's Office of General Counsel (VAOPGCPREC 86- 90), which 
held that a myocardial infarction was not an injury for 
purposes of service connection based on inactive duty for 
training service.

There is no doubt that a lumbar disability was diagnosed 
while he was a member of the Reserves.  To the extent that he 
is claiming his condition first manifested itself during a 
period of INACDUTRA, 38 U.S.C.A. § 1131 permits service 
connection for persons on INACDUTRA only for injuries, not 
diseases, incurred or aggravated in line of duty.  McManaway 
v. West, 13 Vet. App. 60, 67 (1999); see also Brooks, supra.  
The veteran's lumbar disability is considered a disease, and 
there is no evidence that this condition is the result of any 
injury incurred during ACDUTRA or INACDUTRA.

In regard to the two medical opinions of record, Dr. B. J's 
letter opined that the veteran's back problems more than 
likely developed while he was serving in the military, but 
the examiner provided no underlying rationale for this 
opinion.  It would require an excessive amount of speculation 
to conclude that his degenerative disease developed during 
one of his short periods of ACDUTRA.  Dr. B. J. claimed to 
have based his opinion on a review of the veteran's medical 
records dating back to the 1980's.  However, in reporting the 
veteran's history, it appears that this physician relied on a 
history provided by the veteran.  He indicated that the 
veteran had served for 12 years in service; however, he was 
in the Reserves and did not in fact serve continually for 12 
years.  The Court has held on a number of occasions that a 
medical opinion premised upon the veteran's own history is 
not of much probative value.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) and DeSousa v. Gober, 10 Vet. App. 461 
(1997).  The fact that the veteran developed his arthritic 
disease during the time frame that he was enrolled in the 
Reserves is not sufficient to warrant service connection.  In 
order to warrant service connection, evidence of an 
incurrence or aggravation of illness or injury during the 
specific periods of ACDUTRA must be provided.  Dr. J's letter 
does not refer to any specific medical evidence to this 
effect.  In addition, the letter does not mention any medical 
records that reflect complaints of residuals of an injury or 
aggravation during the periods of INACDUTRA.  Therefore, his 
statements are inconclusive in nature and thus insufficient 
to decide the claim.

Dr. M. O. opined that it is more likely than not that the 
symptoms and radiographic findings that resulted in surgery 
in 1993 were actually present during his time of service with 
the Seabees and that, in that way, it is connected to his 
military service.  This opinion is also general and 
speculative in nature.  It only states that the symptoms and 
radiographic findings could be "present" during the time 
frame of his service in the Reserves, which is in itself 
irrelevant in the absence of specific incidents of injury or 
aggravation during ACDUTRA.  Again, this opinion does not 
relate any medical evidence suggesting injury or aggravation 
during any period of ACDUTRA and thus it fails to establish 
the required medical nexus between an in-service injury or 
disease and the current disability.  

Both of these opinions are weighed in the context of the 
veteran's testimony that he was not injured while on ACDUTRA 
or INACDUTRA, and that symptoms first appeared during 
civilian pursuits.  Both opinions are discounted entirely in 
that they tie the disability only to that time period in 
which the veteran was a member of the Navy Reserve, not to 
any period of duty which would qualify for compensation 
purposes.

Accordingly, the Board finds that service connection for 
status post laminectomy is not warranted.  The low back 
pathology is not shown to be related to any period of 
military service including ACDUTRA or INACDUTRA either by way 
of incurrence or aggravation.  The preponderance of the 
evidence is against the claim. 38 C.F.R. §3.102.


ORDER

Service connection for a disability of the lumbar segment of 
the spine is denied.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


